DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5 and 11 all include limitations directed to an angle however it is unclear what the angle is with respect to.  The applicant must amend the claim to include what the angle is being measured from.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-12, 15-16, 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Siniawski (USPN 8414551).
Siniawski teaches a cleaning brush comprising a handle (80), a cleaning portion (16) having rings (40) arranged parallel to one another and a groove (between 40) between the rings.  The number of rings being at least 10 and the number of grooves because at least 10.  There is a middle portion (figure 1, positioned between 80 and 16) positioned between the handle and the cleaning portion and a tapered tip extending from the cleaning portion (12, 50)
With regards to claim 2, the handle has a first diameter and the middle portion has a second diameter that is smaller than the first diameter (figure 1 shows that the middle portion has a reduced diameter).
With regards to claim 6, the cleaning portion is curved in the same direction and with a similar radius of curvature as the middle portion.
With regards to claim 7, the rings are semi-circular and travel around a portion of the cleaning portion (figure 3 shows the rings on the front and the back).
With regards to claim 8, the rings form a complete circle around the cleaning portion (the front and rear rings are connected via the vertical side portion thus making the rings a complete circle).
With regards to claim 9, each ring is smooth and rounded.
With regards to claim 10, the rings bend or flex (col. 3, lines 14-15).
With regards to claim 11, the rings are arranged at an angle (they are positioned at a 90 degree angle from the vertical axis of the device).
With regards to claim 12, the grooves form channels (the groove is the channel).

With regards to claim 16, the handle, middle portion, the cleaning portion and the tapered tip are a single uni-body that is made of a rubber or plastic material (col. 2, lines 48-58).
With regards to claim 18, the number of rings and grooves is between 10 and 30.
With regards to claim 19, each of the rings has a flat top (col. 4, lines 38-43).
With regards to claim 20, the flat top portion has a lesser surface area than the flat top portion of the rings in the middle (col. 4, lines 44-61).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siniawski (‘551) in view of Garcia (USPN 5778475).
Siniawski teaches all the essential elements of the claimed invention however fails to teach that the handle has a rear flat portion.  Garcia teaches a handle with a flat rear portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siniawski so that it comprises a flat rear portion as taught by Garcia to prevent the device from rolling when placed on a surface.  
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siniawski (‘551).
Siniawski teaches all the essential elements of the claimed invention however fails to teach that cleaning portion and the middle portion are curved with an angle of between 10 and 30 degrees.  
With regards to claim 4, the middle portion is curved at an angle with respect to the slope of the taper and the handle, however the exact angle is not defined.  With regards to claim 5, the cleaning portion is curved at an angle with respect to the midline of the handle and the midline of the cleaning portion, however the exact angle is not defined.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the cleaning portion and the middle portion to be between 10 and 30 degrees since it already appears to fall within this range.  Further, having the angles be within this range will allow for easier maneuverability of the device when in use. 
 Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siniawski (‘551).
Siniawski teaches all the essential elements of the claimed invention however fails to teach that the grooves are coated with a sticky adhesive material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grooves of Siniawski so that they have an adhesive to allow for better collection of material.  Further, it has been held within In re Leshin, 125 USPQ 416.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siniawski (‘551).
Siniawski teaches all the essential elements of the claimed invention however fails to teach the size of the rings and grooves.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the rings so that they are about 0.2cm to 0.25cm apart and the grooves are about 0.2cm to 0.25cm wide and about 0.2cm to 0.6cm deep as claims since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siniawski (‘551) in view of Fournier (USPN 3818911).  
Siniawski teaches all the essential elements of the claimed invention however fails to teach that the cleaning portion is removably attached to the middle portion.  Fournier teaches a cleaning device with several embodiments with removable cleaning portion such as the one show in figure 13.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siniawski so that cleaning portion is removable as taught by Fournier to allow for the cleaning portion to be removed when worn and needs replacing or for easier cleaning.
				Relevant Patents
USPN 7211061 to Maxwell and USPN 217022 to Strauss both teach cleaning device with rings.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723